
	
		I
		112th CONGRESS
		2d Session
		H. R. 4007
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2012
			Mr. Harris (for
			 himself, Mr. Hanna,
			 Ms. Edwards,
			 Mr. Bartlett,
			 Mr. Cummings,
			 Mr. Van Hollen,
			 Mr. Rangel,
			 Ms. Slaughter,
			 Mr. Serrano, and
			 Ms. Richardson) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To establish the Harriet Tubman National Historical Park
		  in Auburn, New York, and the Harriet Tubman Underground Railroad National
		  Historical Park in Caroline, Dorchester, and Talbot Counties, Maryland, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Harriet Tubman National Historical
			 Parks Act.
		2.Harriet Tubman
			 Underground Railroad National Historical Park, Maryland
			(a)DefinitionsIn this section:
				(1)Historical
			 parkThe term historical park means the Harriet
			 Tubman Underground Railroad National Historical Park established by subsection
			 (b)(1)(A).
				(2)MapThe
			 term map means the map entitled Harriet Tubman Underground
			 Railroad National Historical Park, numbered P99/111520, and dated
			 November 2011.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(4)StateThe
			 term State means the State of Maryland.
				(b)Harriet tubman
			 underground railroad national historical park
				(1)Establishment
					(A)In
			 generalSubject to subparagraph (B), there is established the
			 Harriet Tubman Underground Railroad National Historical Park in Caroline,
			 Dorchester, and Talbot Counties, Maryland, as a unit of the National Park
			 System.
					(B)Determination by
			 secretaryThe historical park shall not be established until the
			 date on which the Secretary determines that sufficient lands, or interests in
			 lands, have been acquired to constitute a manageable park unit.
					(C)NoticeNot
			 later than 30 days after the date on which the Secretary makes a determination
			 under subparagraph (B), the Secretary shall publish in the Federal Register
			 notice of the establishment of the historical park, including an official
			 boundary map for the historical park.
					(D)Availability of
			 mapThe official boundary map published under subparagraph (C)
			 shall be on file and available for public inspection in appropriate offices of
			 the National Park Service.
					(2)PurposeThe
			 purpose of the historical park is to preserve and interpret for the benefit of
			 present and future generations the historical, cultural, and natural resources
			 associated with the life of Harriet Tubman and the Underground Railroad.
				(3)Land
			 acquisition
					(A)In
			 generalThe Secretary may
			 acquire land and interests in land within the areas depicted on the map as
			 NHP - Authorized Acquisition Areas by donation or by purchase
			 from willing sellers using donated funds only. The Secretary may accept
			 non-Federal funds for acquisitions under this paragraph.
					(B)Boundary
			 adjustmentOn acquisition of lands or an interests in lands under
			 subparagraph (A), the boundary of the historical park shall be adjusted to
			 reflect the acquisition.
					(c)Administration
				(1)In
			 generalThe Secretary shall administer the historical park in
			 accordance with this section and the laws generally applicable to units of the
			 National Park System, including—
					(A)the National Park
			 System Organic Act (16 U.S.C. 1 et seq.); and
					(B)the Act of August
			 21, 1935 (16 U.S.C. 461 et seq.).
					(2)Interagency
			 agreementNot later than 1 year after the date on which the
			 historical park is established, the Director of the National Park Service and
			 the Director of the United States Fish and Wildlife Service shall enter into an
			 agreement to allow the National Park Service to provide for public
			 interpretation of historic resources located within the boundary of the
			 Blackwater National Wildlife Refuge that are associated with the life of
			 Harriet Tubman, consistent with the management requirements of the
			 Refuge.
				(3)Cooperative
			 agreements
					(A)In
			 generalThe Secretary may enter into a cooperative agreement with
			 the State, political subdivisions of the State, colleges and universities,
			 non-profit organizations, and individuals—
						(i)to mark, interpret, and restore nationally
			 significant historic or cultural resources relating to the life of Harriet
			 Tubman or the Underground Railroad within the boundaries of the historical
			 park, if the agreement provides for reasonable public access; or
						(ii)to
			 conduct research relating to the life of Harriet Tubman and the Underground
			 Railroad.
						(B)FundingNo Federal funds shall be made available
			 under any cooperative agreement entered into under this paragraph. The
			 Secretary may accept non-Federal funds to carry out this paragraph or any
			 cooperative agreement entered into under this paragraph.
					(d)General
			 management plan
				(1)In
			 generalNot later than 3 years after the date of the enactment of
			 this section, the Secretary shall prepare a general management plan for the
			 historical park in accordance with section 12(b) of Public Law 91–383 (commonly
			 known as the “National Park Service General Authorities Act”; 16 U.S.C.
			 1a–7(b)).
				(2)ConsultationThe
			 general management plan shall be prepared in consultation with the State,
			 including political subdivisions of the State.
				(3)CoordinationThe
			 Secretary shall coordinate the preparation and implementation of the management
			 plan with—
					(A)the Blackwater
			 National Wildlife Refuge;
					(B)the Harriet Tubman
			 National Historical Park established by section 3(b)(1)(A); and
					(C)the National
			 Underground Railroad Network to Freedom.
					3.Harriet tubman
			 national historical park, auburn, New York
			(a)DefinitionsIn
			 this section:
				(1)Historical
			 parkThe term historical park means the Harriet
			 Tubman National Historical Park established by subsection (b)(1)(A).
				(2)HomeThe
			 term Home means The Harriet Tubman Home, Inc., located in Auburn,
			 New York.
				(3)MapThe
			 term map means the map entitled Harriet Tubman National
			 Historical Park, numbered T18/80,000, and dated March 2009.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(5)StateThe
			 term State means the State of New York.
				(b)Harriet tubman
			 national historical park
				(1)Establishment
					(A)In
			 generalSubject to subparagraph (B), there is established the
			 Harriet Tubman National Historical Park in Auburn, New York, as a unit of the
			 National Park System.
					(B)Determination by
			 secretaryThe historical park shall not be established until the
			 date on which the Secretary determines that a sufficient quantity of land, or
			 interests in land, has been acquired to constitute a manageable park
			 unit.
					(C)NoticeNot
			 later than 30 days after the date on which the Secretary makes a determination
			 under subparagraph (B), the Secretary shall publish in the Federal Register
			 notice of the establishment of the historical park.
					(D)MapThe
			 map shall be on file and available for public inspection in appropriate offices
			 of the National Park Service.
					(2)BoundaryThe
			 historical park shall include the Harriet Tubman Home, the Tubman Home for the
			 Aged, the Thompson Memorial AME Zion Church and Rectory, and associated land,
			 as identified in the area entitled National Historical Park Proposed
			 Boundary on the map.
				(3)PurposeThe
			 purpose of the historical park is to preserve and interpret for the benefit of
			 present and future generations the historical, cultural, and natural resources
			 associated with the life of Harriet Tubman.
				(4)Land
			 acquisitionThe Secretary may
			 acquire land and interests in land within the areas depicted on the map by
			 donation. The Secretary may accept non-Federal funds for acquisitions under
			 this paragraph.
				(c)Administration
				(1)In
			 generalThe Secretary shall administer the historical park in
			 accordance with this section and the laws generally applicable to units of the
			 National Park System, including—
					(A)the National Park
			 System Organic Act (16 U.S.C. 1 et seq.); and
					(B)the Act of August
			 21, 1935 (16 U.S.C. 461 et seq.).
					(2)Cooperative
			 agreements
					(A)In
			 generalThe Secretary may
			 enter into a cooperative agreement with the owner of any land within the
			 historical park to mark, interpret, or restore nationally significant historic
			 or cultural resources relating to the life of Harriet Tubman, if the agreement
			 provides that—
						(i)the
			 Secretary shall have the right of access to any public portions of the land
			 covered by the agreement to allow for—
							(I)access at
			 reasonable times by historical park visitors to the land; and
							(II)interpretation of
			 the land for the public; and
							(ii)no
			 changes or alterations shall be made to the land except by mutual agreement of
			 the Secretary and the owner of the land.
						(B)ResearchThe Secretary may enter into a cooperative
			 agreement with the State, political subdivisions of the State, institutions of
			 higher education, the Home and other nonprofit organizations, and individuals
			 to conduct research relating to the life of Harriet Tubman.
					(C)Attorney
			 general
						(i)In
			 generalThe Secretary shall submit to the Attorney General for
			 review any cooperative agreement under this paragraph involving religious
			 property or property owned by a religious institution.
						(ii)FindingNo
			 cooperative agreement subject to review under this subparagraph shall take
			 effect until the date on which the Attorney General issues a finding that the
			 proposed agreement does not violate the Establishment Clause of the First
			 Amendment to the Constitution.
						(D)FundingNo
			 Federal funds shall be made available under any cooperative agreement entered
			 into under this paragraph. The Secretary may accept non-Federal funds to carry
			 out this paragraph or any cooperative agreement entered into under this
			 paragraph.
					(d)General
			 management plan
				(1)In
			 generalNot later than 3 years after the date of enactment, the
			 Secretary shall prepare a general management plan for the historical park in
			 accordance with section 12(b) of Public Law 91–383 (commonly known as the
			 “National Park Service General Authorities Act”; 16 U.S.C. 1a–7(b)).
				(2)CoordinationThe
			 Secretary shall coordinate the preparation and implementation of the management
			 plan with—
					(A)the Harriet Tubman
			 Underground Railroad National Historical Park established by section 2(b)(1);
			 and
					(B)the National
			 Underground Railroad Network to Freedom.
					
